                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                          WESTERN DIVISION


KEVIN L. WILSON and DANA WILLIAMS WILSON                     PLAINTIFFS

V.                                CAUSE ACTION NO. 5:18-CV-80-DCB-MTP

PHILIP WEST, Individually and in his Official
Capacity as Vice-President of the Natchez-
Adams School District;
JACQUELINE L. MARSAW, Individually and in
concert with Defendant, PHILIP WEST;
NATCHEZ-ADAMS SCHOOL DISTRICT BOARD OF
TRUSTEES; Amos James, Philip West, Thelma
Newsome and Brenda Robinson Individually and
in their Official Capacities and in concert
with Defendant, Philip West; and JOHN DOES
NOS. 1-10                                                    DEFENDANTS


                                   ORDER

     Before   the   Court   is   the   defendants   Natchez-Adams   School

District Board of Trustees’ and Philip West’s Motion to Dismiss

[Doc. 12]; the plaintiffs’ Response in Opposition [Doc. 25]; the

defendants’ Rebuttal [Doc. 36]; the defendants’ Motion to Strike

[Doc. 34]; the plaintiffs’ Response in Opposition [Doc. 41]; and

the defendants’ Rebuttal [Doc. 43]. For the reasons that follow,

the Motion to Dismiss [Doc. 12] is DENIED and the Motion to Strike

[Doc. 34] is DENIED as moot.

                                       I

     The plaintiffs, Kevin L. Wilson and Dana Williams Wilson,

allege that the defendants infringed on a number of the plaintiffs’
constitutional rights, namely First, Fourth, Fifth, and Fourteenth

Amendments. Doc. 1, p.2.

     This matter began with a referendum election held in the

Natchez-Adams School District on May 23, 2017, to determine whether

the electorate in the district support the Natchez-Adams School

District Board of Trustees (“the Board”)’s proposal to issue

general obligation bonds. Doc. 13, p.1. The electorate voted

against the proposal. Id. Then, the Board turned to alternative

means of raising funds and voted to issue Limited Tax Notes in the

amount of $9 million (“Tax Notes”) and Trust Certificates not to

exceed $25 million (“Trust Certificates). Id.

     The plaintiffs allege that on May 23, 2017, the Board’s

proposal to issue a general obligation bond was unsuccessful

because a majority of the taxpayers and citizens of Natchez, Adams

County, Mississippi, refused to fund the taxable bond. Doc. 1,

p.6. The plaintiffs further allege that on or about July 5, 2017,

the Board published a general notice of its intent to borrow $9

million to fund certain projects or plans. Doc. 1, p.6. The

plaintiffs contend that between May 23, 2017, and July 5, 2017,

“none of the minutes of the Natchez Adams School District Board

reflect any open meetings in which such a purported Resolution was

proposed, motioned, seconded, and voted upon as required by Miss.

Code Ann. §§ 25-431-5 and 25-41-13.” Doc. 1, p.7.


                                2
       On July 20, 2017, the plaintiffs appeared before the Board,

expressing      their    opposition      regarding        the    Board’s      proposed

issuance of bonds or Tax Notes. Doc. 1, p.5. The plaintiffs allege

that the Board took no final action regarding the issue of its

authority to borrow funds. The plaintiffs allege that Defendant

West   “defamed    and    slandered      the       [p]laintiffs    by     repeatedly,

intentionally,     maliciously         and       negligently    stating    with   hate

before the public that the [p]laintiffs were racist and were taking

racist actions.” Doc. 1, p.8, ¶9. The plaintiffs also claim that

“Defendant Marsaw, in concert and conspiracy with Defendant West,

caused    defamatory       and    hate-driven           [speech]        and    induced

publications to be made on social media, which likewise evinces

the patently false statements that the [p]laintiffs are racists

and that all persons should therefore boycott the businesses and

enterprises owned and operated by the [p]laintiffs, so as to cause

loss and damages to the [p]laintiffs.” Doc. 1, p.9, ¶11. The

plaintiffs also claim that “[a]s a direct and proximate result of

the actions and conduct of Defendant Marsaw, the [p]laintiffs have

suffered actual and compensatory, incidental and consequential,

damages all to their loss and detriment.” Doc. 1, p.10, ¶11.

Therefore, the plaintiffs allege that the defendants retaliated

against   the    plaintiffs      for    expressing       their    First       Amendment

rights. Doc. 1, p.9, ¶11. The plaintiffs also make claims of mental



                                             3
and emotional distress, invasion of privacy, and harming business

opportunities. See Doc. 1.

                       Standard of Review

     The Fifth Circuit states that to survive a motion to dismiss,

“a complaint must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’”

Gonzalez v. Kay, 577 F.3d 600, 603 (5th Cir. 2009)(citing and

quoting Ashcroft v. Iqbal, 556 U.S. 662 (2009)(quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007))). A complaint is

facially plausible when it contains factual content that allows

the court to draw a reasonable inference that the defendant is

liable for the alleged misconduct. Id.

     The Court accepts well-pleaded facts as true and considers

them in the light most favorable to the plaintiffs. In re ATP Oil

& Gas Corp., 888 F.3d 122, 125-26 (5th Cir. 2018)(citing Bustos v.

Martini Club, Inc., 599 F.3d 458, 461 (5th Cir. 2010)). To survive

the defendants’ motion, the plaintiffs must plead “sufficient

factual matter, accepted as true, to ‘state a claim to relief that

is plausible on its face.’” In re ATP Oil & Gas Corp., 888 F.3d

122, 126 (5th Cir. 2018)(citing Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009)). In ruling on the defendants’ motion, the Court may

rely on the Complaint, its proper attachments, and documents




                                4
incorporated into the Complaint by reference. Wolcott v. Sebelius,

635 F.3d 757, 763 (5th Cir. 2011).

      The plaintiffs cite Conley v. Gibson, 355 U.S. 41, 45-6 (1957)

as   authority   for   the   proposition   that,   in   determining   the

sufficiency of a complaint under Federal Rule of Civil Procedure

12(b)(6), a complaint should not be dismissed for failure to state

a claim unless it appears beyond doubt that the plaintiff can prove

no set of facts in support of his claim which would entitle him to

relief. However, the plaintiffs should note that the United States

Supreme Court abrogated Conley v. Gibson:

      This phrase is best forgotten as an incomplete, negative
      gloss on an accepted pleading standard: once a claim has
      been stated adequately, it may be supported by showing
      any set of facts consistent with the allegations in the
      complaint. . . . Conley, then, described the breadth of
      opportunity to prove what an adequate complaints claims,
      not the minimum standard of adequate pleading to govern
      a complaint’s survival.

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 561 (2007)

                                Analysis

      The defendants allege that the Complaint [Doc. 1] represents

the plaintiff’s third attempt to challenge the Board’s actions and

the state statutes that authorize the Board’s actions. Doc. 13,

p.2. The defendants allege that before the plaintiffs’ Complaint

was before this Court, Kevin Wilson, individually and on behalf of

all similarly situated citizens of Adams County, filed a Motion


                                    5
for Declaratory Judgment in the Chancery Court of Adams County.

Doc. 13, p.2.     The defendants also allege that Kevin Wilson,

individually and on behalf of all similarly situated citizens of

Adams County, had filed a Petition for Bill of Exceptions in the

Circuit Court of Adams County. Doc. 13, p.2. The Chancery Court of

Adams County held a validation hearing, entered findings of facts

and conclusions, and later a final judgment regarding the Tax Notes

and Trust Certificates. Doc. 13, p.2 (citing Exs. 4,5,6, & 7. Those

decisions are now on appeal to the Mississippi Supreme Court. Doc.

13, p.2 (citing Cumulative Ex. 8).

     The defendants allege numerous grounds for dismissal. They

move to dismiss the plaintiffs’ Complaint pursuant to Federal Rule

of Civil Procedure 12(b)(1) and (6), claiming that although “a

party may not base a Rule 12(b)(6) motion on res judicata . . .

the Fifth Circuit has held that res judicata may be considered and

dismissal may be appropriate when the elements of res judicata are

apparent   on   the   face   of   the   pleadings.”   Doc.   13,   p.3.   The

defendants argue that elements of res judicata are apparent on the

face of the pleadings. See Doc. 13, pp. 12-19.

     The defendants also allege this Court lacks jurisdiction

pursuant to the Rooker-Feldman doctrine and that the plaintiffs’

state law claims are barred because the plaintiffs have allegedly




                                        6
failed to comply with the notice requirements of the Mississippi

Torts Claims Act. Doc. 13, p.2. The defendants claim that the

      only difference in Plaintiffs’ Complaint and the
      allegations in the Motion for Declaratory Judgment in
      the Chancery matter is that Plaintiffs have now alleged
      that on July 20, 2017 Defendant West “then defamed and
      slandered the [p]laintiffs by repeatedly, intentionally,
      maliciously and negligently stating with hate before the
      public that the [p]laintiffs were racists and were
      taking racist actions.”


Doc. 13, p.15. The defendants argue that the racial animus alleged

by the plaintiffs is not new, and that even if it “could be read

to be new or create a new theory of recovery, such allegations do

not change the identity of the cause of action.” Doc. 13, p.15.

The   plaintiffs   rebut,    stating       that   the   “case   is    about   the

retaliatory boycott pursued by the [d]efendants, and others, and

not about the validation of bonds under state statutory law.” Doc.

25, p.2. The plaintiffs further argue that this Court is not bound

by res judicata given the “limited scope and nature of the bond

validation proceedings.” Doc. 25, p.2. The plaintiffs argue that

the   only   constitutional     challenges        in    the   bond    validation

litigation concern due process and equal protection issues as to

the validity of the state statutes—not the alleged retaliation

against   the   plaintiffs    for   their     speech.    Doc.   25,    p.3.   The

plaintiffs maintain that “[t]his case is about the retaliatory

boycott pursued by the [d]efendants, and others, and not about



                                       7
validation of bonds under statutory law.” Doc. 25, p.2, ¶2.                         The

plaintiffs argue that the bond validation proceedings were limited

in   scope.    Doc.   25,     p.2.    ¶3.       They    maintain   that    the     only

constitutional challenges in that litigation were due process and

equal protection as to the validity of the statutes and not the

alleged retaliatory actions taken against the plaintiffs. Doc. 25,

pp.3-4, ¶3.

      The    defendants      argue    that      elements   of    res    judicata    are

apparent on the face of the Complaint. The Court disagrees. Because

the Court considers all well-pleaded facts as true and considers

them in the light most favorable to the plaintiffs at this stage

of the proceedings, the Court finds that the plaintiffs allege

facts outside of the scope of the validation hearings. Also,

regarding the defendants’ argument that this Court lacks subject

matter jurisdiction, the Court disagrees. Although it is true that

no court of the United States other than the United States Supreme

Court may reverse or modify a state court judgment, a proceeding

seeking reversal or modification of the Chancery Court findings is

not before the Court in this case. See Rooker v. Fid. Trust Co.,

263 U.S. 413, 415 (1923); Doc. 13, p.19. Ultimately, a motion to

dismiss for lack of subject matter jurisdiction should be granted

only if the Court finds that the plaintiffs cannot prove any set

of   facts    in   support    of     their      claim   that    would   entitle     the

plaintiffs to relief. Ramming v. United States, 281 F.3d 158, 161
                                            8
(5th Cir. 2001)(internal citations omitted). The Court makes no

such finding in this case.

                                            II

      The defendants also move to strike the plaintiffs’ exhibits

[5-16] incorporated in the plaintiffs’ Response [Doc. 25] as

inadmissible, and urge that the exhibits should not be considered

by the Court in ruling upon the defendants’ Motion to Dismiss [Doc.

12]. Doc. 34, p.1, ¶2. The defendants state that the grounds for

inadmissibility of the exhibits is that the documents are not

properly before the Court. Id.

      A court ordinarily decides a motion to dismiss for failure to

state a claim looking only at the face of the complaint. E. H. v.

Miss. Dept. of Educ., 2013 WL 4787354, at *1 (S.D. Miss. Sept. 6,

2013). However, the Fifth Circuit stated in Isquith ex rel. Isquith

v. Middle S. Utils., Inc. that Rule 12(d) gives courts complete

discretion     to   accept   or   not   accept   any   material   beyond   the

pleadings that is offered in conjunction with a Rule 12(b)(6)

motion. Id. (citing 847 F.2d 186, 194 n.3 (5th Cir. 1988)). In

ruling on a motion to dismiss, the Court may rely on the Complaint,

its   proper   attachments,       and   documents   incorporated   into    the

Complaint by reference. Wolcott v. Sebelius, 635 F.3d 757, 763

(5th Cir. 2011). Documents that are referred to in the plaintiffs’

Complaint and that are central to the plaintiffs’ claim are

                                        9
considered part of the pleadings. E. H. v. Miss. Dept. of Educ.,

2013 WL 4787354, at *1 (S.D. Miss. Sept. 6, 2013) (citing Causey

v. Sewell Cadilla-Chevrolet, Inc., 394 F.3d 285, 288 (5th Cir.

2004)).

       This Court denies the defendants’ Motion to Dismiss based on

the    face   of   the   Complaint   [Doc.   1].   See   discussion   above.

Moreover, the Court denies the defendants’ Motion to Strike [Doc.

34].

       Accordingly,

       IT IS ORDERED that the Motion to Dismiss [Doc. 12] is DENIED;

       IT IS FURTHER ORDERED that the Motion to Strike [Doc. 34] is

DENIED.

       SO ORDERED this the 31st day of January, 2019.

                                             _/s/ David Bramlette________
                                             UNITED STATES DISTRICT JUDGE




                                      10
